Opinion by
Judge Barker
Reversing.
This action was instituted in the Butler Circuit Court by the appellee to enjoin the sheriffs of Butler and Ohio counties from collecting $84 State and county taxes for the year 1903 assessed against a lot of railroad cross-ties owned by the corporation, which Were piled on' the river bank in Kentucky for the purpose, when a boat load was secured, of being shipped by the owner out of the State. The appellee is a Minnesota corporation, assessed for all its personal property in its home State, and the ties were its property on assessment day. The question presented by this record is whether or not this personal estate, so owned and situated, is liable for State and county taxation here. Sec. 4020 of the Ky. Stats, of 1903 is as follows: “All real and personal estate within this State, and all personal estate of persons residing in this State, and of all corporations organized under the laws of this State, whether the property be in or out of this State, including intangible property, which shall be considered and estimated in fixing the value of corporate franchises as hereinafter provided, shall be subject to taxation unless the same be exempt from taxation by the Constitution, and shall be assessed at its fair cash value, estimated at *140the price it would bring at a fair voluntary sale.” This language is not open to construction. It says plainly that all real and personal estate within this State is subject to taxation. It means precisely what it says. And the next sentence, “all personal estate of persons residing in this State,” shows that the Legislature had in mind the situs of personal property for taxation, and that they determined that personal estate situated in this State, whether belonging to non-residents' or residents, should be liable for taxation, and that personal estate of persons residing in this State should be liable for taxation, whether the property be in or out of the State. There is no rule of fiscal law better settled than that it is within the power of the State to tax all property of which it has jurisdiction, whether the owner resides in the State or is a non-resident; that whether such property is taxed or not is a question of legislative intent, and, when the intent to tax is clear, the power to do so is unquestionable. The precise question here involved was decided in the case of Commonwealth v. Grains & Co., 80 Ky., 489, where it.was held that whisky having a situs here, owned by non-residents, was taxable by the laws of this State. The case of Coe v. Errol, 116 U. S., 524, 6 Sup. Ct., 475, 29 L. Ed., 715, involved a question similar in all respects to that at bar. The opinion of the court was delivered by Mr. Justice Bradley, holding that, where logs owned by a non-resident were piled for shipment in one State, until they were in actual transit they were liable for taxation where situated, without reference to the question of non-residency of the owner, or that he had paid taxes on them in his home State. On the point under discussion it was said: - “We have no difficulty in disposing of the last condition of the question, namely, the fact (if it be a fact) that the property *141was owned by persons residing in another State, for, if not exempt from taxation for other reasons, it can not be exempt by reason of being owned by non-residents of the State. We take it to be a point settled beyond all contradiction or- question that a State has jurisdiction of all persons and things within its territory which do not belong to some other jurisdiction, such as the representatives of foreign governments, with their houses and effects, and property belonging to or in the use of the government of the United States. If the owner of personal property within a State resides in another State, which taxes him for that property as part of his general estate attached to his person, this action of the latter State does not in the least affect the right of the State in which the property is situated to tax it also. It is hardly neces - sary to cite authorities on a point so elementary. The fact, therefore, that the owners of the logs in question were taxed for their value in Maine, as a part of their general stock in trade, if such fact were proved, could have no influence in the decision of the case, and may be laid out of view.” We conclude, then, that by the terms of the statute the property in question was liable to taxation both for State and county purposes, and that there is no constitutional provision — State or federal — which forbids it.
The fact that the board of supervisors estimated the property at more than its actual value can not be remedied in this proceeding. (Royer Wheel Co. v. Taylor County, 104 Ky., 741, 20 Ky. Law Rep., 904, 47 S. W., 876.)
.As the chancellor upon final hearing perpetuated the injunction restraining the collection of the tax by the officers having the matter in charge, it follows from the views herein expressed that his judgment *142must be reversed, witli directions to dismiss the petition, and it is so ordered.
Petition for rehearing by appellee overruled.